
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement"), made and entered into,
effective as of the 3rd day of November, 2003, by and between Stephen Head
("Employee") and Interactive Intelligence, Inc. ("Company"), an Indiana
corporation.

WITNESSETH:

        WHEREAS, the Employee possesses certain skills which the Company wishes
to utilize in its business, and the Employee wishes to provide certain services
to the Company upon the terms and conditions set forth in this Agreement;

        NOW, THEREFORE, in consideration of the premises and of the mutual
promises and agreements contained herein and other good and valuable
consideration, the receipt, legal adequacy and sufficiency of which are hereby
acknowledged, the parties agree as follows:

        Section 1.    Employment.    The Company engages the Employee to serve
the Company, and the Employee agrees to serve the Company as an employee in such
capacities as the Board of Directors of the Company may, from time to time,
determine, upon the terms and conditions hereinafter set forth.

        Section 2.    Term; Renewal.    The term of the Employee's employment
under this Agreement shall be for an initial term commencing and ending on the
dates set forth on the Addendum attached hereto and incorporated herein by
reference ("Addendum"), which term shall automatically renew for successive one
(1) year terms, on the same terms and conditions set forth herein unless either
the Company or the Employee gives written notice to the other, at least thirty
(30) days prior to the expiration of the initial term or any renewal term, that
the term will not renew.

        Section 3.    Title, Services and Duties.    

        (a)   During the term of employment hereunder, the Employee shall serve
in the capacities described on the Addendum and shall perform the duties and
responsibilities described on the Addendum or as are normally associated with
such a position in the Company's industry and as may be delegated to the
Employee by the President or the Company's Board of Directors.

        (b)   During such employment, the Employee shall devote substantially
all of the Employee's business time, attention, energy and skill to the business
of the Company, and shall perform such services in a faithful, competent and
diligent manner at the direction of the President and of the Company's Board of
Directors.

        (c)   During the Employee's employment, the Company shall provide the
Employee with such office facilities and support services as the Company
determines in its business judgment to be appropriate for the Employee to
perform the Employee's duties and responsibilities hereunder.

        (d)   The Employee shall comply with all policies and procedures adopted
by the Company from time to time, including without limitation, policies
regarding reimbursement for business expenses incurred on behalf of the Company,
and compliance with applicable laws.

        Section 4.    Compensation as Employee.    At all times during the
initial term or any renewal term of this Agreement, the Company shall pay the
Employee an annual salary in the amount set forth in the Addendum, payable at
the usual payroll payment dates of the Company, and any other options or
benefits set forth in the Addendum. All amounts paid hereunder by Company to the
Employee shall be subject to all applicable local, state and federal withholding
taxes. The Company may increase or decrease the salary set forth herein from
time to time, in its sole discretion, but any decrease may only be made upon
fifteen (15) days prior notice.

--------------------------------------------------------------------------------

        Section 5.    Termination and Severance Payments    

        (a)   In the event that the employment of the Employee is terminated for
cause or in the event that the Employee resigns his/her employment with the
Company, the Employee shall be paid any salary and any other benefits which have
then accrued and to which the Employee is entitled to at such time. However, in
such event, the Employee shall not be entitled to any severance compensation as
set forth in subparagraph (b) below.

        (b)   In the event that the employment of the Employee is terminated by
the Company for any reason other than for cause, in addition to receiving all
accrued salary and benefits to which the Employee is entitled to at such time,
the Company further agrees to pay the Employee as severance pay an amount equal
to the Employee's salary as in effect at such time for an additional one (1)
month from the date of termination, with payments to be made on the Company's
usual payroll payment dates.

        (c)   All amounts paid under Subsections (a) or (b) hereof to the
Employee shall be subject to all applicable local, state or federal withholding
taxes, if any.

        Section 6.    Employee Benefits.    

        (a)   The Employee shall be limited each calendar year to a vacation
benefit for the amount of time shown in the Addendum (prorated from the date of
commencement to the end of that applicable calendar year). All vacation benefits
must be fully utilized in the calendar year in which accrued, provided that (i)
no vacation may be taken during the first six (6) months of the initial term
hereof without the prior written consent of the Company, (ii) the Employee must
comply with procedures adopted from time to time by the Company with respect to
the scheduling of vacations, and (iii) if because of the Company's requirements,
the Company does not approve the Employee's requested vacation schedule and thus
prevents the Employee from fully utilizing all of the Employee's vacation in the
year earned, the Company and the Employee shall in good faith make arrangements
for either the carryover of such unused vacation to the next calendar year or
such other arrangements as are mutually satisfactory.

        (b)   During the term of the Employee's employment hereunder, the
Employee shall be entitled to participate, upon the same terms and conditions
applicable to employees generally in any life, health, hospitalization or any
other insurance program, or any other pension or benefit plan which the Company
may from time to time provide or make available to the Company's employees and
for which the Employee is eligible and qualified; provided that if the inclusion
of the Employee under any such program or plan causes or would cause either such
program or plan to be terminated or the Company to incur a materially
disproportionate additional cost, the Company may elect to provide benefits of a
substantially similar nature which avoids such adverse effects.

        Section 7.    Covenant Not to Compete.    

        (a)   During the Employee's service hereunder and for a period of
eighteen (18) months thereafter, regardless of the reason or method of
termination, the Employee will not, directly or indirectly, for the Employee's
own benefit or the benefit of any other person or entity:

        (i)    solicit in any manner, seek to obtain, or service the business of
any customer of the Company, other than for the Company;

        (ii)   become an owner of any business, if such business competes with
the Company;

        (iii)  become employed by or serve as an agent, independent contractor
or representative of any business which competes with the Company;

2

--------------------------------------------------------------------------------




        (iv)  solicit the employment of or hire any employee of the Company, or
encourage any employee to terminate his or her employment with the Company; or

        (v)   prepare in any manner to compete with the Company.

        (b)   For purposes of this Agreement, a "customer" shall be deemed to be
any person, business, partnership, proprietorship, firm, organization or
corporation which has done business with the Company or which has been solicited
or serviced in any manner, directly or indirectly, by the Company within
eighteen (18) months prior to the date of the termination of the Employee, and
the phrase "service the business of any customer" means the development,
modification, enhancement or improvement of any product or service offered by
the Company or which is reasonably related to the products or services offered
by the Company. The Employee hereby acknowledges that, by virtue of the
Employee's position and access to information, the Employee will have
advantageous familiarity and personal contacts with the Company's customers,
wherever located, and that the restrictions contemplated hereby are reasonable
for the protection of the Company's goodwill and customer base, and the
Company's efforts in the development of such customers.

        (c)   If the Employee does not comply with the provisions of this
Section 7, the eighteen (18) month period of non-competition provided herein
shall be tolled and deemed not to run during any period(s) of noncompliance, the
intention of the parties being to provide eighteen (18) full months of
non-competition by the Employee after the termination or expiration of this
Agreement.

        Section 8.    Covenant Not to Disclose Confidential Information.    

        (a)   The term "Confidential Information" as used herein shall mean any
and all software programs, customer lists, trade secrets and information,
know-how, skills, knowledge, ideas, knowledge of customer's commercial
requirements, pricing methods, sales and marketing techniques, dealer
relationships and agreements, financial information, intellectual property,
codes, algorithms, research, development, research and development programs,
processes, documentation, inventions, or devices used in or pertaining to the
Company's business (i) which relate in any way to the Company's business,
products or processes; or (ii) which are discovered, conceived, developed or
reduced to practice by the Employee, either alone or with others either (x)
during the term of this Agreement; or (y) at the Company's expense; or (z) on
the Company's premises or with the Company's equipment.

        (b)   During the course of his/her services hereunder, the Employee may
become knowledgeable about, or become in possession of, Confidential
Information. If such Confidential Information were to be divulged or become
known to any competitor of the Company or to any other person outside the employ
of the Company, or if the Employee were to consent to be employed by any
competitor of the Company or to engage in competition with the Company, the
Company would be harmed. In addition, the Employee has or may develop
relationships with the Company's customers which could be used to solicit the
business of such customers away from the Company. The parties have entered into
this Agreement to guard against such potential harm.

        (c)   The Employee shall not, directly or indirectly, use any
Confidential Information for any purpose other than the benefit of the Company
or communicate, deliver, exhibit or provide any Confidential Information to any
person, firm, partnership, corporation, organization or entity, except other
employees or agents of the Company as required in the normal course of the
Employee's service as an employee or except as the President or any authorized
officer of the Company may direct in writing. The covenant contained in this
Section 8 shall be binding upon the Employee during the term of this Agreement
and following the termination hereof, for the shorter of the period until either
(i) until such Confidential Information becomes obsolete; or (ii) until

3

--------------------------------------------------------------------------------




such Confidential Information becomes generally known in the Company's trade or
industry by means other than a breach of this covenant.

        (d)   The Employee agrees that all Confidential Information and all
records, documents and materials relating to all of such Confidential
Information, shall be and remain the sole and exclusive property of the Company.

        Section 9.    Remedies.    

        (a)   The Employee agrees that the Company will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any breach by the Employee of any provision of Sections 7 or 8 hereof.
Accordingly, in the event of a breach or of a threatened or attempted breach by
the Employee of Sections 7 or 8 hereof, in addition to all other remedies to
which the Company is entitled under law, in equity, or otherwise, the Company
shall be entitled to a temporary restraining order and permanent injunction
(without the necessity of showing any actual damage) or a decree of specific
performance of the provisions of Sections 7 or 8 hereof and no bond or other
security shall be required in that connection. The Company shall be entitled to
recover from the Employee, reasonable attorneys' fees and expenses incurred in
any action wherein the Company successfully enforces the provisions of Sections
7 or 8 hereof against the breach or threatened breach of those provisions by the
Employee.

        (b)   The Employee acknowledges and agrees that in the event of
termination of this Agreement for any reason whatsoever, the Employee can obtain
other engagements or employment of a kind and nature similar to that
contemplated herein and that the issuance of an injunction to enforce the
provisions of Sections 7 or 8 hereof will not prevent the Employee from earning
a livelihood.

        (c)   The covenants on the part of the Employee contained in Sections 7
or 8 hereof are essential terms and conditions to the Company entering into this
Agreement, and shall be construed as independent of any other provision in this
Agreement. The existence of any claim or cause of action the Employee has
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of these covenants.

        Section 10.    Inventions.    

        (a)   The Employee shall disclose fully to the Company all inventions
(as defined below) conceived or discovered by the Employee, whether solely or
jointly with others during the term of this Agreement. Such inventions shall
belong solely to the Company and shall not belong to the Employee. During the
term of this Agreement, the Employee shall assign to the Company, exclusively
and free from any royalty obligation or any other legal or equitable title or
right of the Employee, all such inventions referred to above and all patents,
trademarks, copyrights, and maskworks, and any and all applications and rights
pertaining thereto on a worldwide basis. The Employee shall assist the Company,
during and subsequent to the term hereof, in every proper way, but without any
further compensation or additional consideration, to transfer and assign such
inventions to and for the Company's benefit and enjoyment and to cooperate as
may be reasonably requested to perfect the Company's ownership therein and, if
requested by the Company, to prosecute or direct in prosecuting any application
for or registration with respect to any patent or other applicable intellectual
property right, including, but not in limitation thereof, the execution and
delivery of applications for the registration of one or more intellectual
property rights and assignments of the same as may be deemed necessary or
desirable by the Company in any office selected by the Company. The judgment of
the Company with respect to the registrability of any particular item of
intellectual property shall be final and conclusive as between the Employee and
the Company.

4

--------------------------------------------------------------------------------

        (b)   Any improvements made upon such inventions by the Employee
subsequent to the term hereof shall be presumed to have been developed during
the term hereof and by and for the benefit of the Company and accordingly shall
be the property of the Company.

        (c)   The Employee agrees to execute such other standard forms relating
to the invention or development of inventions and other intellectual properties
as the Company may require of its consultants and employees generally.

        (d)   Prior inventions of the Employee, if any, as listed on the
Addendum, are excluded from the scope of this Agreement.

        (e)   For purposes of this Agreement, "inventions" includes all
inventions, creations, developments, software programs, algorithms, routines,
patterns, components, compilations, devices, or improvements of any kind or
nature, whether or not trade secret, patented, patentable, copyrighted or
copyrightable, which the Employee had made or conceived or developed or may
make, conceive or develop, either solely or jointly with others, while in the
employ of the Company or with the use of the Company's time, materials,
equipment or facilities or relating in any way to the Company's actual,
anticipated, or subsequently arising business, products, services or activities,
or arising out of or suggested by any task assigned to be performed by the
Employee, solely or jointly with others, for or on behalf of the Company.

        Section 11.    Surrender of Records.    Upon termination of the
Employee's employment for any reason, the Employee shall immediately surrender
to the Company any and all records, notes, documents, forms, manuals,
photographs, instructions, lists, drawings, blueprints, programs, diagrams or
other written, printed or electronic material (including any and all copies made
at any time whatsoever) in his or her possession or control which pertain to the
business of the Company.

        Section 12.    Termination.    During the initial term or any renewal
term, the employment of the Employee may be terminated at will for any reason by
either the Company or the Employee, with at least ten (10) days prior written
notice by the terminating party delivered to the other setting forth whether
such termination was for cause or without cause to determine whether the
Employee is entitled to any severance payment pursuant to Section 5 above.
Notwithstanding the foregoing, this Agreement shall be terminated immediately,
without any notice or waiting period, upon the Employee's death. This Agreement
may be terminated at any time by mutual agreement of the parties.

        Section 13.    Parties Bound.    All provisions of this Agreement shall
inure to the benefit of and be binding upon the parties hereto, their heirs,
personal representatives, successors and assigns.

        Section 14.    Effect and Modification.    This Agreement comprises the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all other earlier agreements relating to the subject matter
hereof. No statement or promise, except as herein set forth, has been made with
respect to the subject matter of this Agreement. No modification or amendment
hereof shall be effective unless in writing and signed by the Employee and an
officer of the Company (other than the Employee).

        Section 15.    Non-Waiver.    The Company's or the Employee's failure or
refusal to enforce all or any part of, or the Company's or the Employee's waiver
of any breach of this Agreement, shall not be a waiver of the Company's or the
Employee's continuing or subsequent rights under this Agreement, nor shall such
failure or refusal or waiver have any affect on the subsequent enforceability of
this Agreement.

        Section 16.    Non-Assignability.    This Agreement contemplates that
the Employee will personally provide the services described herein, and
accordingly, the Employee may not assign the Employee's rights or obligations
hereunder, whether by operation of law or otherwise, in whole or in part,
without the prior written consent of the Company.

5

--------------------------------------------------------------------------------


        Section 17.    Notice.    Any notice, request, instruction or other
document to be given hereunder to any party shall be in writing and delivered by
hand, telegram, registered or certified United States mail return receipt
requested, or other form of receipted delivery, with all expenses of delivery
prepaid, as follows:

If to the Employee:   To the most recent address the Company has on its records.
Employees most recent address (please fill in):
904 Salt Court
Redwood City, CA 94065
If to the Company:
 
Interactive Intelligence, Inc.
7601 Interactive Way
Indianapolis, IN 46278
Attn: Donald E. Brown, M.D., President

Any notice to the employee shall also be sufficient, if sent to the most recent
address of the employee on the Company's books and records.

        Section 18.    Governing Law.    This Agreement is being delivered in
and shall be governed by the laws of the State of Indiana. All actions or
proceedings shall be tried in the state or federal courts whose venue includes
Marion County or Hamilton County, Indiana.

        Section 19.    Prior Agreements.    

        (a)   The Employee represents and warrants to the Company that the
Employee is not a party to or otherwise bound by any agreement that would
restrict in any way the performance by the Employee of the Employee's duties,
services and obligations under this Agreement, that the Employee has disclosed
to the Company all employment type agreements to which the Employee has been
bound, including without limitation employment agreements, consulting
agreements, non-compete agreements or covenants, confidentiality or
non-disclosure agreements or covenants, and intellectual property assignment
agreements, and that the Company will not have any liability to any third party
arising out of the Employee entering into this Agreement or performing
hereunder.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

    By: /s/  STEPHEN R. HEAD      

--------------------------------------------------------------------------------

Printed: Stephen Head
 
 
INTERACTIVE INTELLIGENCE, INC.
 
 
By:
/s/  DONALD E. BROWN      

--------------------------------------------------------------------------------

Printed: Donald E. Brown, CEO

6

--------------------------------------------------------------------------------


ADDENDUM TO EMPLOYMENT AGREEMENT
BETWEEN INTERACTIVE INTELLIGENCE, INC.
AND
STEPHEN HEAD, DATED, NOVEMBER 3, 2003


        This Addendum relates to the Employment Agreement between Interactive
Intelligence, Inc. and, Stephen Head dated November 3, 2003. This Addendum is
incorporated therein by reference and shall be an integral part of the
Employment Agreement.

1.   Name of Employee: Stephen Head
2.
 
Initial Term:
Two (2) Years
3.
 
Date of Commencement:
November 3, 2003
4.
 
Date Initial Term Ends:
November 3, 2005
5.
 
Title:
CFO
6.
 
Job Description:
Administration
7.
 
Initial Compensation:
$140,000
8.
 
Stock Options:
 
 
          - Plan Incentive Stock Option Plan ("Qualified")         - Number
#75,000 (seventy five thousand) shares         - Exercise Price Price in effect
as of the grant date
9.
 
Amount of Vacation :
Two(2) weeks per calendar year
10.
 
Other Benefits:
Medical, Vision and Dental Insurance, 401k Plan, Long Term Disability, Cafeteria
125 Plan
11.
 
Prior Inventions:
 
 
       

--------------------------------------------------------------------------------


Date: November 3, 2003
/s/ SRH

--------------------------------------------------------------------------------

Initials
 
/s/ DEB

--------------------------------------------------------------------------------

Initials
(#31613 and 40525)
 
 
 

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11



EMPLOYMENT AGREEMENT
ADDENDUM TO EMPLOYMENT AGREEMENT BETWEEN INTERACTIVE INTELLIGENCE, INC. AND
STEPHEN HEAD, DATED, NOVEMBER 3, 2003
